                                             Case 4:19-cv-04431-PJH Document 53 Filed 09/13/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         DAWNIA SIMMONS,
                                                                                        Case No. 19-cv-04431-PJH
                                  8                    Plaintiff,

                                  9               v.                                    ORDER RE: JOINT DISCOVERY
                                                                                        LETTER DATED SEPTEMBER 13,
                                  10        MARRIOT COURT YARD,                         2021
                                  11                   Defendant.                       Re: Dkt. No. 52

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is the September 13, 2021, joint discovery letter filed by pro se

                                  15   plaintiff Dawnia Simmons and defendant Courtyard by Marriott, LLC (“Courtyard”),

                                  16   erroneously sued and served as “Marriott Court Yard.” The letter follows defendant’s

                                  17   deposition of plaintiff, during which plaintiff refused to provide answers responsive to

                                  18   certain questions, as well as a meet and confer exchange in which plaintiff further refused

                                  19   to provide answers responsive to the questions. Courtyard now seeks to compel

                                  20   responses to its deposition questions.

                                  21   I.      BACKGROUND

                                  22           On August 1, 2019, plaintiff initiated this lawsuit against her former employer,

                                  23   alleging causes of action for (1) defamation, (2) discrimination, and (3) retaliation. Dkt. 1.

                                  24   Defendant filed a motion to dismiss the complaint, which the court granted in part and

                                  25   denied in part. See Dkt 38. Plaintiff did not amend the complaint, and defendant

                                  26   subsequently filed an answer. Dkt. 40.

                                  27           Defendant took the first volume of plaintiff’s deposition on July 29, 2021. Dkt. 52.

                                  28   During the deposition, defendant asked plaintiff about her criminal history, and plaintiff
                                              Case 4:19-cv-04431-PJH Document 53 Filed 09/13/21 Page 2 of 3




                                  1    refused to provide a response. The parties met and conferred on the record, with

                                  2    defense counsel attempting to explain that defendant was entitled to a response, but

                                  3    plaintiff refused to further respond.

                                  4             In the deposition, defendant also asked for information regarding plaintiff’s efforts

                                  5    to obtain subsequent employment following her tenure with Courtyard. Plaintiff testified

                                  6    that she applied to work at Hyatt House, another area hotel, but she was told that she

                                  7    would only be considered if she provided a letter that demonstrated that she had not

                                  8    been terminated from Courtyard. When asked if she provided to Hyatt House the letter

                                  9    she used to resign from Courtyard, plaintiff refused to answer.

                                  10            The parties thereafter met and conferred by both email and by video conference

                                  11   regarding the responses plaintiff refused to provide in the deposition. The parties then

                                  12   submitted the instant joint discovery letter. Dkt. 52.
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARD

                                  14            In general, parties may obtain discovery regarding any matter, not privileged, that

                                  15   is “relevant to any party’s claim or defense and proportional to the needs of the case.”

                                  16   Fed. R. Civ. P. 26(b)(1). Factors to consider include “the importance of the issues at

                                  17   stake in the action, the amount in controversy, the parties’ relative access to relevant

                                  18   information, the parties’ resources, the importance of the discovery in resolving the

                                  19   issues, and whether the burden or expense of the proposed discovery outweighs its likely

                                  20   benefit.” Id. An item need not be admissible in evidence to be discoverable. Id.

                                  21   III.     DISCUSSION

                                  22            Here, the information Courtyard seeks about the plaintiff’s criminal history is

                                  23   relevant to her credibility as a witness because Federal Rule of Evidence 609 provides

                                  24   that evidence of a witness’s past convictions may be introduced at trial to impeach a

                                  25   witness’s credibility. While some evidence of a past conviction may be found

                                  26   inadmissible at trial if the probative value of the evidence does not “substantially

                                  27   outweigh[ ] its prejudicial effect,” Fed. R. Evid. 609(b)(1), potential prejudice does not

                                  28   bear on whether the information must be produced in discovery. This type of information,
                                                                                       2
                                             Case 4:19-cv-04431-PJH Document 53 Filed 09/13/21 Page 3 of 3




                                  1    even if it may ultimately prove inadmissible, is discoverable so long as it is relevant for

                                  2    the purpose sought. At this stage, plaintiff must provide a response to the inquiry

                                  3    regarding her criminal history.

                                  4            Further, the information defendant seeks regarding plaintiff’s subsequent efforts to

                                  5    obtain employment are generally relevant to the issue of damages. Plaintiff’s defamation

                                  6    claim is based on alleged statements by Courtyard that she was involuntarily terminated,

                                  7    which inhibited her ability to find subsequent employment. Defendant is entitled to a

                                  8    response as to whether and when she shared her letter of resignation with prospective

                                  9    employers in order to secure subsequent employment and mitigate her damages.

                                  10   Plaintiff fails to provide meaningful argument to justify withholding a response to

                                  11   defendant’s inquiry. Therefore, plaintiff must provide a response to the inquiries

                                  12   regarding her resignation letter.
Northern District of California
 United States District Court




                                  13   IV.     CONCLUSION

                                  14           For the foregoing reasons, the court GRANTS defendant’s motion to compel

                                  15   plaintiff to respond to deposition questions on both topics. Plaintiff must make herself

                                  16   available for another deposition session before the close of discovery, and she must

                                  17   respond to defendant’s inquiries regarding her criminal history and the provision of her

                                  18   letter of resignation to prospective employers.

                                  19           IT IS SO ORDERED.

                                  20   Dated: September 13, 2021

                                  21                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  22                                                United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     3
